department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ telephone number --------------------- refer reply to cc tege eb ec plr-115543-10 date date internal_revenue_service number release date index number --------------------------------- ---------------------------- ----------------------- ------------------------------------- in re ------------------------------------- ----------------------- ------------------------------------- legend corporation a ---------------------------- corporation b --------------------------- corporation c ---------------- country d --------------- stock exchange ---------------------------- dear ------------------- this letter is in response to a letter dated date submitted by your authorized representative requesting a ruling under sec_162 of the internal_revenue_code code specifically you request a ruling that the deduction limitation of sec_162 does not apply to corporation a the facts as represented are as follows corporation a is a wholly owned subsidiary of corporation b which is a wholly owned subsidiary of corporation c corporations b and c are incorporated under the laws of country d corporation a and its united_states subsidiaries are members of corporation c’s affiliated_group as defined in sec_1504 of the code without regard to sec_1504 corporation a has no class of securities required to be registered under sec_12 of the securities exchange act of exchange act corporation c's shares are traded primarily on stock exchange and the new york stock exchange through american depository receipts corporation c’s securities are required to be registered and are registered with the united_states securities_and_exchange_commission sec pursuant to sec_12 of the exchange act corporation c is a foreign private issuer fpi under c f_r 3b-4 c because it is incorporated under the laws of country d and does not meet the following definition more than percent of the issuer's outstanding voting_securities are directly or indirectly held of record by residents of the united_states and plr-115543-10 any of the following apply i the majority of the executive officers or directors are united_states citizens or residents ii more than percent of the assets of the issuer are located in the united_states or iii the business of the issuer is administered principally in the united_states_corporation c files annual reports on form 20-f with the sec item of form 20-f requires a fpi to provide the amount of compensation including stock-based compensation paid_by it and its subsidiaries to its directors and members of its administrative supervisory or management bodies for services provided to the company in any capacity disclosure of compensation is required on an individual basis unless individual disclosure is not required in the fpi’s home_country and is not otherwise publicly disclosed by the fpi as a fpi corporation c is not required to file a summary compensation table under item of regulation s-k under the exchange act accordingly corporation c does not file reports with the sec containing a summary compensation table that is described in or required by item of regulation s-k under the exchange act however corporation c is required to report certain executive compensation by individual under country d’s securities laws including the compensation of persons serving on its executive board corporation c includes this information with its annual form 20-f filing sec_162 of the code allows a deduction for all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that for any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure million sec_162 of the code defines publicly_held_corporation to mean any corporation issuing any class of common equity securities required to be registered under sec_12 of the exchange act sec_1_162-27 of the income_tax regulations provides that whether a corporation is publicly held is determined based solely on whether as of the last day of its taxable_year the corporation is subject_to the reporting obligations of sec_12 of the exchange act sec_1_162-27 plr-115543-10 provides that a publicly_held_corporation includes an affiliated_group_of_corporations as defined in sec_1504 determined without regard to sec_1504 sec_162 of the code defines covered_employee as any employee of the employer if a as of the close of the taxable_year such employee is the chief_executive_officer of the employer or is an individual acting in such capacity or b the total compensation of such employee for the taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the four highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 generally provides that whether an individual is a covered_employee for purposes of sec_162 is determined pursuant to the executive compensation disclosure rules under the exchange act the sec rules relating to executive compensation disclosure under the exchange act are contained in item of regulations s-k cfr these rules require disclosure of compensation paid to certain executive officers section a of item of regulations s-k cfr provides that a fpi will be deemed to comply with the executive compensation disclosure rules if it provides the information required by item of form 20-f with more detailed information provided if otherwise made publicly available or required to be disclosed by the issuer's home jurisdiction or a market in which its securities are listed or traded effective for taxable years ending on or after date the term covered_employee for purposes of sec_162 means any employee of the taxpayer if as of the close of the taxable_year such employee is the principal executive officer within the meaning of the disclosure rules of the taxpayer or an individual acting in such a capacity or if the total compensation of such employee for that taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the three highest compensated officers for the taxable_year other than the principal executive officer or the principal financial officer notice_2007_49 2007_1_cb_1429 the deduction limitation under sec_162 applies to an individual whose compensation is required to be reported to shareholders under the executive compensation disclosure rules of the exchange act because the individual is either the chief_executive_officer or one of the three other highest compensated officers id sec_1_162-27 example if such individual’s compensation is not required to be disclosed pursuant to such rules as a result of the individual being the chief_executive_officer or one of the three other most highly-compensated officers then such individual’s compensation is not subject_to the deduction limitation of sec_162 id therefore based solely on the facts presented we rule as follows plr-115543-10 corporation a is not required to disclose to the sec the executive compensation of its employees on the basis of the position of the employee as the principal executive officer or as an individual acting in such a capacity or on the basis that the total compensation paid to the employee being among the three highest compensated officers for the taxable_year accordingly corporation a does not have any covered employees and the deduction limitation of sec_162 does not apply to the compensation of any employee of corporation a unless such compensation is required to be disclosed pursuant to the executive compensation disclosure rules under the exchange act except as required by section a of item of regulations s-k cfr except as expressly provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by corporation a and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john b richards senior technician reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt government entities
